         Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 1 of 14




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JERRY HERING,                   :
         Plaintiff,             :                    1:15-cv-2440
                                :
    v.                          :                    Hon. John E. Jones III
                                :
WALGREENS BOOTS ALLIANCE, INC., :
STEFANO PESSINA, and GEORGE R.  :
FAIRWEATHER,                    :
         Defendants.            :

                           MEMORANDUM & ORDER

                                  October 24, 2018

        Presently pending before the Court is Defendants’, Walgreens Boots

Alliance, Inc., Stefano Pessina, and George R. Fairweather (collectively,

“Walgreens”), Motion for Judgment on the Pleadings, (Doc. 125), and Plaintiff’s,

Jerry Hering (“Hering”), Joint Motion to Intervene by Lead Plaintiff and Putative

Class Members Douglas S. Chabot, Corey M. Dayton, and Joel M. Kling. (Doc.

132).

I.      BACKGROUND

        The Court is well-acquainted with this case since its inception in December

2015. The case arises from the failed merger of Rite Aid and Walgreens. We have

detailed the facts of the matter in prior orders and need not fully repeat ourselves

here. However, to briefly summarize the pertinent history, Hering filed an

Amended Complaint on December 11, 2017, (Doc. 83), alleging fraudulent

                                          1
       Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 2 of 14



misrepresentations made by Rite Aid and Walgreens related to the merger from

October 27, 2015, to June 28, 2017. (Id. at ¶ 1). These statements, Hering alleged,

violated §§ 10(b) and 20(a) of the 1934 Securities Exchange Act, 15 U.S.C. §§

78j(b) and 78t(a), as well as Rule 10b-5 promulgated by the United States

Securities and Exchange Commission, 17 C.F.R. § 240.10b-5. (Id.). Rite Aid and

Walgreens separately filed motions to dismiss for failure to state a claim on

February 14, 2018. (Docs. 89, 93). After providing the parties additional time for

briefing, we granted Rite Aid’s motion and denied Walgreens’ motion. (Doc.

111). With respect to statements made by Walgreens, however, we noted that only

the statements made on and after October 20, 2016, were actionable.

      On August 24, 2018, Walgreens filed the instant Motion for Judgment on the

Pleadings, (Doc. 125), arguing that our limitation on which statements were

actionable removed Hering’s standing, as his last alleged purchase of Rite Aid

stock occurred prior to the first actionable statement of Walgreens. In response,

Hering, while not denying his sudden lack of standing, argues that the preferred

remedy is to proceed to class certification and the identification of a proper class

representative. Nevertheless, Herring filed the Joint Motion to Intervene, (Doc.

132), on September 6, 2018, as a protective measure. Both motions have been

fully briefed and are ripe for review. (Docs. 126, 133, 134, 138, 139, 144).

II.   DISCUSSION


                                           2
        Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 3 of 14



      Walgreens believes it is entitled to judgment on the pleadings because

Hering lost standing when we dismissed his non-actionable claims. “A motion for

judgment on the pleadings should be granted if the movant establishes that ‘there

are no material issues of fact, and he is entitled to judgment as a matter of law.’”

Zimmerman v. Corbett, 873 F.3d 414, 417 (3d Cir. 2017) (quoting Sikirica v.

Nationwide Ins. Co., 416 F.3d 214, 220 (3d Cir. 2005) (citing Soc’y Hill Civic

Ass’n v. Harris, 632 F.2d 1045, 1054 (3d Cir. 1980))). “In considering a motion

for judgment on the pleadings, a court must accept all of the allegations in the

pleadings of the party against whom the motion is addressed as true and draw all

reasonable inferences in favor of the non-moving party.” Id. at 417-418 (citing

Allah v. Al-Hafeez, 226 F.3d 247, 249 (3d Cir. 2000)).

      In this case, Walgreens argues that Hering’s loss of standing removes our

Article III jurisdiction. “Article III, § 2, of the Constitution extends the ‘judicial

Power’ of the United States only to ‘Cases’ and ‘Controversies.’ We have always

taken this to mean cases and controversies of the sort traditionally amenable to,

and resolved by, the judicial process.” Steel Co. v. Citizens for a Better Env’t, 523

U.S. 83, 102 (1998) (citing Muskrat v. United States, 219 U.S. 346, 356-57 (1911).

“Standing to sue is part of the common understanding of what it takes to make a

justiciable case.” Id. (citing Whitmore v. Ark., 495 U.S. 149, 155 (1990)).




                                            3
        Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 4 of 14



      Standing, at its “irreducible constitutional minimum,” requires that the

plaintiff “must have (1) suffered an injury in fact, (2) that is fairly traceable to the

challenged conduct of the defendant, and (3) that is likely to be redressed by a

favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016).

Hering, in this case, last purchased Rite Aid stock before the actionable statements

by Walgreens. Thus, Walgreens argues that even if Hering did suffer an injury, he

cannot show causation and standing is not satisfied.

      Walgreens further argues that Hering lacks statutory standing to sue for a §

10(b) violation pursuant to Rule 10b-5’s private cause of action. “The plaintiff

class under Rule 10b-5 is limited exclusively to actual sellers or purchasers of

securities.” Winer Family Trust v. Queen, 503 F.3d 319, 325 (3d Cir. 2007) (citing

Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 754 (1975)). “There is no

private right of action under Rule 10b-5 for mere holders of securities.” Id. (citing

Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Dabit, 547 U.S. 71, 80 (2006)).

Again, because Hering did not purchase Rite Aid stock after the actionable

statements, he was merely a “holder” of securities during the relevant period.

Moreover, Walgreens suggests that Hering, without the ability to bring suit for a §

10(b) violation, necessarily lacks standing to bring a claim under § 20(a) because §

20(a) requires liability on a predicate securities violation. See Shapiro v. UJB Fin.




                                            4
       Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 5 of 14



Corp., 964 F.2d 272, 279 (3d Cir. 1992) (holding that the dismissal of § 10(b)

claims make it “impossible” to hold defendants liable under § 20(a)).

      Notably, Hering does not dispute Walgreens’ contention that he lacks

constitutional or statutory standing. Rather, Hering argues that the Court should

permit class certification to identify proper class representatives. Hering primarily

supports his argument with a case decided in the District of Maryland. (Doc. 134

at 2) (citing City of Cape Coral Mun. Firefighters’ Ret. Plan v. Emergent

Biosolutions, Inc., HQ, 322 F.Supp.3d 676 (D.Md. 2018)). In Emergent, a

securities fraud class action, the District Court had denied the defendant’s motion

to dismiss but noted that the case went “from puffery to fraud” when certain

statements were made, implicitly acknowledging that some of the alleged

misstatements were not actionable. Emergent, 322 F.Supp.3d at 682. The plaintiff

filed a class certification motion, which resulted in a dispute between the parties as

to the proper class period; the plaintiff wanted the entire class period reflected in

its allegations, while the defendant wanted a shortened class period to reflect the

Court’s tacit limitation on what statements were actionable. Id. The Court decided

that, although it had not “made any final determinations regarding the materiality

and actionability of any of the specifically alleged misstatements, it does

recognize, as it did at the . . . hearing on Defendants’ Motion to Dismiss” that the




                                           5
        Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 6 of 14



statement bringing the case “from puffery to fraud” was an appropriate starting

point for the class period. Id. (emphasis in the original).

      On the basis of the shortened class period, the plaintiff lost his standing and

could not serve as a class representative. Id. The District Court reasoned,

however, that the plaintiff could still serve as Lead Plaintiff, at least in part,

because the parties could “at a later date move this Court to expand the Class

Period” to include earlier statements “should they later be found to be actionable

based on information obtained in discovery.” Id.

      The Emergent decision differs from the case at bar in two important ways.

First, the Court plainly stated that it had not made any “final determinations” as to

the actionability of any of the statements. Thus, theoretically, the earlier

statements that were excluded from the class period were still part of the case.

Second, the Court’s determination was simply that the class period should initially

be set to cover less of a time period (and, thus, fewer statements), but that the class

period would remain subject to modification depending on what facts might arise

in discovery. The Court ruled that the plaintiff was precluded from serving as a

class representative, but not as a lead plaintiff.

      The circumstances here are different. In our Order on Walgreens’ Motion to

Dismiss, we did make a final determination on the non-actionable statements, and

dismissed any claims based on statements made prior to October 20, 2016. Those


                                            6
       Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 7 of 14



statements are no longer part of this action. Furthermore, we are not faced with

deciding the proper class period in a motion for class certification; we are tasked

with determining whether Hering’s lack of standing eliminates our jurisdictional

authority. We therefore find the Emergent decision unpersuasive and unhelpful.

      Hering next points to In re Cigna Corp. Securities Litigation, 459 F.Supp.2d

338 (E.D.Pa. 2006). There, the District Court also permitted the plaintiff to serve

as lead plaintiff, despite not being a proper class representative. However, the

issue before the Court was not whether the plaintiff had standing, but whether the

plaintiff could adequately plead economic loss. The difference between whether a

plaintiff can ultimately succeed on a claim and whether a plaintiff has a legal right

to bring or maintain a claim cannot be overstated. Therefore, we also find In re

Cigna unpersuasive. Having carefully considered the parties’ arguments, we

ultimately agree with Walgreens based on the reasons that follow.

      While it appears that Hering possessed initial standing to commence this

litigation, “an actual controversy must be extant at all stages of review, not merely

at the time the complaint is filed.” Genesis Healthcare Corp. v. Symczyk, 569 U.S.

66, 71 (2013) (citations omitted). Thus, as a general rule, “[i]f an intervening

circumstance deprives the plaintiff of a ‘personal stake in the outcome of the

lawsuit,’ at any point during litigation, the action can no longer proceed and must

be dismissed as moot.” Id. at 72 (quoting Lewis v. Cont’l Bank Corp., 494 U.S.


                                          7
       Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 8 of 14



472, 477-78 (1990)). Because Hering purchased Rite Aid stock before the now

more clearly defined actionable statements, he does not have a legal right to bring

an individual Rule 10b-5 claim and, therefore, would appear to have lost his

personal stake in the outcome of the dispute. That fact, however, does not end the

analysis.

      “Article III mootness is more ‘flexible’ than other justiciability

requirements, especially in the context of class action litigation.” Richardson v.

Bledsoe, 829 F.3d 273, 278 (3d Cir. 2016) (citing United States Parole Comm’n v.

Geraghty, 445 U.S. 388, 400 (1980)). “A plaintiff who brings a class action

presents two separate issues for judicial resolution. One is the claim on the merits;

the other is the claim that he is entitled to represent a class.” Rosetti v. Shalala, 12

F.3d 1216, 1226 (3d Cir. 1993) (quoting Geraghty, 445 U.S. at 404). Accordingly,

“we have recognized that ‘[i]n the class action context, special mootness rules

apply’ for determining at what point in time a named plaintiff must still have a

personal stake in the litigation to continue seeking to represent a putative class

action.” Richardson, 829 F.3d at 278-79 (quoting Brown v. Phila. Hous. Auth.,

350 F.3d 338, 343 (3d Cir. 2003)).

      The law has evolved somewhat on this issue. Clearly, where a class has

been certified, “mooting of the class representative’s claims does not moot the

entire action because the class ‘acquire[s] a legal status separate from the interest


                                           8
         Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 9 of 14



asserted [by its named plaintiff].’” Lusardi v. Xerox Corp., 975 F.2d 964, 974 (3d

Cir. 1992) (quoting Sosna v. Iowa, 419 U.S. 393, 399 (1975)). Courts have even

permitted actions to continue without a certified class, as long as a motion seeking

certification had been filed. In Geraghty, the United States Supreme Court held

that a named plaintiff whose claims had been mooted nevertheless could appeal the

denial of a class certification motion. Geraghty, 445 U.S. at 404. There, the Court

reasoned that the named plaintiff’s “stake in the vindication of his right to have a

class certified is sufficient to establish the presence of a case or controversy with

respect to the question of class certification.” Id. The Third Circuit further held

that “so long as a plaintiff files a motion to certify a class when he still has a live

claim, the mooting of that claim while the motion is pending precludes the court

from reaching the merits but does not preclude it from deciding the certification

motion.” Gayle v. Warden Monmouth Cnty. Corr. Inst., 838 F.3d 297, 305 (3d Cir.

2016) (citing Holmes v. Pension Plan of Bethlehem Steel Corp., 213 F.3d 124, 135

(3d Cir. 2000)). In such circumstances, a motion for class certification is said to

“relate back” to the complaint, before the plaintiff’s individual claims became

moot.

        More recently, the Third Circuit has applied the relation back doctrine in

cases, like the case before us, where the plaintiff failed to even file a motion for

class certification. “[C]ourts have often recognized that the relation back doctrine


                                            9
       Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 10 of 14



applies to claims that are ‘inherently transitory’ or ‘capable of repetition yet

evading review.’” Richardson, 829 F.3d at 279 (citing City of Riverside v.

McLaughlin, 500 U.S. 44, 46 (1991); Geraghty, 445 U.S. at 398-99; and N.J. Tpk.

Auth. v. Jersey Cent. Power & Light, 772 F.2d 25, 31 (3d Cir. 1985)). A third

exception, colloquially termed the “picking off” exception to mootness, protects

the integrity of class actions in situations where a defendant “picks off” named

plaintiffs by mooting their private individual claims early in the litigation, such as

through settlement offers, and thus cutting off the litigation before the class action

procedure can unfold. The Richardson court cited “the general principle that ‘the

class action process should be able to “play out” according to the directives of Rule

23 and should permit due deliberation by the parties and the court on the class

certification issues.” Id. at 281 (quoting Weiss v. Regal Collections, 385 F.3d 337,

348 (3d Cir. 2004)). The Court further explained that the mere “filing of a

certification motion, rather than the entry of a certification order . . . does nothing

significant” and simply “indicates that the named plaintiff intends to represent a

class if allowed to so do.” Richardson, 829 F.3d at 285 (quoting Stein v.

Buccaneers Ltd. P’ship, 772 F.3d 698, 707-08 (11th Cir. 2014)). Because the filing

of a class action complaint provides equal notice of the plaintiff’s intent to

represent a class, the absence of a motion seeking certification should not be fatal.

Id. at 288.


                                           10
       Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 11 of 14



      Although the Third Circuit’s reasoning in Richardson may at first blush

seem supportive of Hering here, the Court limited its holding to permitting relation

back in the absence of a certification motion “[w]hen an individual plaintiff’s

claim for relief is acutely susceptible to mootness and it is clear from the

complaint that the plaintiff is seeking to represent a class.” Id. at 286 (emphasis

added). The Court’s focus, in other words, was to prevent the undesirable

circumstance of a defendant subverting the class action process by repeatedly

mooting any named plaintiff’s individual claims. As the Court noted, the

exception applies “when defendants are able ‘effectively to prevent any plaintiff in

the class from procuring a decision on class certification.’” Id. at 285 (quoting

Stein, 772 F.3d at 706).

      In the case before us, Hering’s Amended Complaint plainly sets forth class

action allegations, and it does appear that his claims were mooted before he could

reasonably seek certification of a class. However, the mooting of his claims

resulted from our dismissal of the non-actionable statements, not through any

conduct of Walgreens, such as “picking off” named plaintiffs. His claims are not

“inherently transitory,” “capable of repetition, yet evading review,” or “acutely

susceptible to mootness.” In short, none of the special class action mootness

exceptions applies, and the “general rule” controls here: “the mooting of named a

plaintiff’s claims prior to class certification moots the entire case.” Id. at 286.


                                           11
       Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 12 of 14



Therefore, we find that Hering has lost standing not only with respect to the merits

of his individual claim, but also with respect to seeking class certification.

      Hering seeks to cure this jurisdictional defect with the Joint Motion to

Intervene and arguing for both intervention as of right and permissive intervention.

FED. R. CIV. P. 24(a) & (b). Under Rule 24(a) an applicant may intervene as of

right if he demonstrates “(1) the application for intervention is timely; (2) the

applicant has a sufficient interest in the litigation; (3) the interest may be affected

or impaired, as a practical matter by the disposition of the action; and (4) the

interest is not adequately represented by an existing party in the litigation.” United

States v. Territory of V. I., 748 F.3d 514, 519 (3d Cir. 2014) (quoting Harris v.

Pernsley, 820 F.2d 592, 596 (3d Cir. 1987)). Under the permissive intervention of

Rule 24(b), by contrast, a “court may permit anyone to intervene who . . . has a

claim or defense that shares with the main action a common question of law or

fact.” Id. (quoting Fed. R. Civ. P. 24(b)(1)(B)). “In exercising its discretion, the

[district court] must consider whether the intervention will unduly delay or

prejudice the adjudication of the original parties’ rights.” Id. (quoting FED. R. CIV.

P. 24(b)(3)) (alteration in the original). “[D]istrict courts have broader discretion

in making a determination about whether permissive intervention is appropriate as

opposed to intervention as of right.” Id. (citing Brody By and Through Sugzdinis v.

Spang, 957 F.2d 1108, 1115 (3d Cir. 1992)).


                                           12
       Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 13 of 14



       Walgreens does not challenge any particular element under either

mechanism. Rather, Walgreens contends that Hering’s lack of standing, and our

consequent lack of jurisdiction, results in the intervenors not having any plaintiff

with which to intervene. We agree.

       First, we find that the intervenors have failed to establish all the required

elements of intervention as of right. The intervenors would need to show that their

rights will be impaired or affected by the dismissal of the action. In this case,

however, as it was in Applebaum v. State Farm Mut. Auto. Ins. Co., the

intervenors’ interests remain unharmed by dismissal for lack of standing because

they are free to bring their claims in a new action: “[T]he disposition of this

original litigation will not ‘impair or impede [their] ability to protect’ [their]

interest[s] because [they are] not bound by the principle of res judicata under these

circumstances.” Applebaum v. State Farm Mut. Auto. Ins. Co., 109 F.R.D. 661,

665 (M.D.Pa. 1986) aff’d 806 F.2d 251 (3d Cir. 1986) (quoting Nagle v.

Commercial Credit Bus. Loans, Inc., 102 F.R.D. 27, 30-31 (E.D.Pa. 1983)). The

interests they would protect if permitted to intervene are the same interests they

could protect in a separate action. Thus, the third requirement for intervention as

of right is not satisfied.

       Furthermore, and more generally, a motion for intervention is not

appropriate to cure a lack of standing. See McClune v. Shamah, 593 F.2d 482, 486


                                           13
       Case 1:15-cv-02440-JEJ Document 149 Filed 10/24/18 Page 14 of 14



(3d Cir. 1979); Warden v. Crown Am. Realty Trust, No. Civ. A. 96-25J, 1998 WL

725946, *5 (W.D.Pa. Oct. 15, 1998), aff’d 229 F.3d 1140 (3d Cir. 2000);

Applebaum, 109 F.R.D. 661, 664 (M.D.Pa. 1986), aff’d 806 F.2d 251 (3d Cir.

1986). Hering argues that the above case law is distinguishable because plaintiffs

in those cases lacked initial standing, whereas here, Hering had initial standing but

lost standing after we dismissed the non-actionable statements. However, we do

not see a functional difference between a plaintiff who lacks initial standing and a

plaintiff like Hering who loses standing after certain claims are dismissed. In both

circumstances, there is no viable claim for the only plaintiff in the case and,

consequently, no “case” or “controversy” before the Court. Thus, “after dismissal,

there is now no entity remaining with which to intervene.” Applebaum, 109 F.R.D.

at 663. We find this rationale counsels against granting permissive intervention.

Therefore, we will deny the Joint Motion to Intervene, but note that the intervenors

are free to bring their allegations in a new action.

III.   CONCLUSION

       Consistent with the foregoing analysis, Walgreens’ Motion for Judgment on

the Pleadings, (Doc. 125), shall be granted, and Hering’s Joint Motion to Intervene,

(Doc. 132), shall be denied. We will issue a separate order in accordance with this

memorandum.




                                           14
